Title: From Benjamin Franklin to Deborah Franklin, 12 April 1759
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
Pennsylvania Coffee houseLondon April 12. 1759
Calling here just now, I find a Bag not taken away, and as my Letters are gone or going, part by the Ships now at Portsmouth and part per Packet to be dispatch’d on Saturday, I write this Line to let you know we are well, and that you may not be uneasy at not having one Letter by this Ship.
Now I think on’t; there was a Trunk sent last year by the Speedwell; it was shipt by Mr. Collinson and included in the same Bill of Lading with one for the Library Company; it was mark’d J.F No. 1, and should have gone to New York, being for Jemmy Franklin. I cannot hear that he or you have receiv’d it; and suppose it lies in the Store of Mr. Neave’s Correspondent at Philadelphia waiting for somebody to claim it. Pray enquire about it; you can get the Bill of Lading of Mr. Morris, the Secretary to the Library Company; and when you receive the Trunk, forward it to Jemmy. The Freight was paid here.
Tell Mr. Thomson that I have just heard the Proprietor is writing an Answer to his Book, and will pay off him and the Quakers.
My Love to all Pensylvania. I am as ever Dear Debby, Your affectionate Husband
B Franklin

P.S. I have sent you 2 Boxes, and a Leaden Case containing a Cheese: they are ship’d on board the Cornelia, Capt. Smith, by Mr. Neate; but no Bill of Lading was taken. Enquire for them when the Ship arrives: They are mark’d BF No. 1, 2, 3. The Boxes contain Books and a Thermometer for Mr. Norris, Do. for Mr. James Wright; Barometer and Thermometer for Mr. Hughes. Books for Mr. Galloway. Cloaths for you and Sally; and sundry small Articles, of which you will have a particular Account per Pacquet.
Mr. Hunter is gone home to Virginia perfectly well! God be thanked.
 Addressed: [Torn] / Mrs Franklin / at the Post Office / Philada.
